Citation Nr: 1545962	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently rated 30% prior to May 14, 2014, and 50% from that date), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  A May 2014 rating decision increased the rating for PTSD to 50%, effective May 14, 2014.  The Veteran has not expressed satisfaction with this determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  

A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  On May 2014 VA examination (and in prior examination reports and VA treatment records), the Veteran stated that no one wants to hire him because of his anger problems.  This allegation raises a claim for a TDIU rating, which under the cited caselaw must be addressed.

The issue of higher ratings for PTSD to include TDIU is addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  At no time during the pendency of this claim has the Veteran had a right ear hearing loss disability for VA purposes.

2.  The Veteran is only service-connected for left ear hearing loss and has no higher than Level I hearing acuity in that ear.


CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for a compensable evaluation for service-connected left ear hearing loss disability have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2010, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological examinations in October 2010 and May 2014.  The Board finds that the VA examination reports are adequate for rating purposes as they include all clinical findings needed and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385.  

On December 1969 service entrance report of medical examination, the Veteran's right ear was normal on clinical examination and audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
-5 
-5
/
-10

On September 1970 service replacement examination and September 1971 service separation examination, the Veteran's right ear was normal on clinical evaluation and his whispered voice hearing acuity was 15/15 in the right ear.  He denied ear, nose, or throat trouble on each service report of medical history.

On October 2010 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
10
0
10
25

The average puretone threshold was 11 decibels and speech audiometry revealed speech recognition ability of 100% in the right ear.  The Veteran had normal hearing in the right ear and excellent right ear speech recognition.

On May 2014 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
R
10
5
15
25

The average puretone threshold was 14 decibels and speech audiometry revealed speech recognition ability of 100% in the right ear.  

The Board notes that the Veteran has not been diagnosed with right ear hearing loss for VA purposes at any time during this appeal.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for right ear hearing loss is denied.

Increased Rating for Left Ear Hearing Loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.   

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

In claims involving service connection for impaired hearing in only one ear, such as this current appeal, the non-service connected ear will be assigned a Roman numeral designation of I in order to determine the percentage evaluation from Table VII. 38 C.F.R. § 4.85(f).

A 0% evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. A 10% evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV to V. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

On October 2010 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
L
20
25
30
50

The average puretone threshold was 31 decibels and speech audiometry revealed speech recognition ability of 96% in the left ear. 

On May 2014 VA audiological examination, puretone thresholds were:


1000
2000
3000
4000
L
15
15
25
45

The average puretone thresholds were 25 decibels and speech audiometry revealed speech recognition ability of  96% in the left ear. 

Based on the evidence of record that is deemed reliable, there is no audiometry showing a hearing impairment warranting a compensable rating at any time during the course of this appeal.  The October 2010 and May 2014 VA examinations found Level I hearing in the left ear.  No exceptional pattern of hearing loss is shown. See 38 C.F.R. § 4.86(a).  As only the left ear was service-connected for impaired hearing during that period, the right ear is automatically assigned a Roman numeral designation of I (despite the fact that the examination included audiometric results for the right ear). See 38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0% rating under Code 6100.  As the Veteran is already in receipt of a 0% disability rating for hearing loss for that period, these examination reports do not provide a basis for assigning any increased disability rating.

The Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including increased difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0% rating for the left ear.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment is as the Veteran describes.  However, such impairment is contemplated by the rating now assigned.  

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) . However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for right ear hearing loss is denied.

A compensable disability rating for left ear hearing loss is denied.


REMAND

On December 2010 VA PTSD examination, the Veteran reported that he has been receiving treatment from the Fort Wayne Vet Center since 2009; however, records regarding this treatment have not been associated with the claims file.  The record only contains VA treatment records from the Northern Indiana VAMC; the most recent treatment records from that facility are dated in May 2013.  Updated records of any VA treatment the Veteran has received for his PTSD are likely to contain pertinent information, are constructively of record, and must be secured.

As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action. 38 C.F.R. § 4.16.  Additionally, because adjudication of the Veteran's increased rating claim for PTSD will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his attorney of what is necessary to substantiate a claim for TDIU. The Veteran and his attorney should be given an opportunity to respond.

2.  Secure for the records copies of the complete clinical records of all VA treatment the Veteran has received for PTSD (i.e., update to the present the records of his VA treatment for such condition), including records from the Fort Wayne Vet Center since 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After completion of the above and any additional development which the AOJ may deem necessary, review the record and readjudicate the Veteran's claim for higher ratings for PTSD, to include TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims  must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


